
	

113 HRES 658 IH: Expressing support for a whole child approach to education and recognizing the role of parents, educators, and community members in providing a whole child approach to education for each student.
U.S. House of Representatives
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 658
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2014
			Ms. Bonamici (for herself and Mr. Rodney Davis of Illinois) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for a whole child approach to education and recognizing the role of parents,
			 educators, and community members in providing a whole child approach to
			 education for each student.
	
	
		Whereas each student deserves to be challenged academically, exposed to a comprehensive education
			 that promotes critical thinking and creativity, and prepared for higher
			 education, meaningful employment in our global economy, and lifelong
			 success;
		Whereas each student deserves to be supported by qualified, caring adults and receive access to
			 personalized learning;
		Whereas each student deserves to learn about and practice a healthy lifestyle;
		Whereas each student deserves to learn in an environment that is physically and emotionally safe;
		Whereas each student deserves to be actively engaged in learning and connected to the school and
			 broader community;
		Whereas the consequences of not ensuring that our young people are challenged, supported, healthy,
			 safe, and engaged are clear;
		Whereas the average graduation rate for United States students rose to 80 percent in 2012, but the
			 graduation rate the same year for students with disabilities was only 61
			 percent, the rate for English language learners was 59 percent, and the
			 rate for economically disadvantaged students was 71 percent;
		Whereas according to the Centers for Disease Control and Prevention, most United States youth do
			 not get the recommended amount of daily physical activity, and students
			 who lack the food and resources for healthy living are less likely to be
			 attentive in school and have higher absenteeism, which can lead to lower
			 academic performance;
		Whereas students who feel unsafe in school are more prone to truancy and disruptive behaviors, have
			 lower grades, and may drop out of school entirely, and, according to the
			 Indicators of School Crime and Safety report of 2012, 74 percent of public
			 schools reported one or more violent incidents of crime from 2009–2010,
			 and 32 percent of middle and high school students reported being bullied
			 during the 2007 school year; and
		Whereas the Partnership for 21st Century Skills reports that future employees must know how to
			 communicate, collaborate, be creative, and think critically, and,
			 according to the Alliance for Excellent Education, unless graduation rates
			 improve, nearly 12 million students will likely drop out over the next
			 decade, resulting in a loss to the national economy of $1.5 trillion: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)expresses support for a whole child approach to education;
			(2)recognizes the benefit of ensuring students are challenged, supported, healthy, safe, and engaged;
			(3)encourages parents, educators, and community members to support a whole child approach to education
			 for each student; and
			(4)encourages the Federal Government to identify opportunities among Federal agencies to coordinate
			 the education, health, and social service sectors serving youth in the
			 United States.
			
